Citation Nr: 1411273	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-02 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right foot plantar spur.

5.  Entitlement to service connection for a left shoulder disability, claimed as pain.

6.  Entitlement to service connection for a cervical spine disability, claimed as pinched nerve and/or a depressed vertebra at C6 and C7.

7.  Entitlement to service connection for a right leg muscle disability.

8.  Entitlement to service connection for a waist disability, claimed as pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to May 1975.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, from which the appeal was certified.  In June 2011, the Veteran testified by videoconference from the RO in San Antonio, Texas.  A transcript of that hearing is of record.  

The November 1974 rating decision denied service connection for a lumbar spine disability.  The accompanying December 1976 notice letter informed the Veteran of his appellate rights.  Within the one-year appeal period, the Veteran did not submit a notice of disagreement, or documentation constituting new and material evidence with respect to the denied claim.  Thus, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  However, in February 2011, additional pertinent service records were associated with the claims file, including the November 1974 memorandum from the Commanding Officer of the USS John S. McCain (DDG 36).  As this record concerns the Veteran's complaints of back pain during service, it is relevant to his claim for service connection; on that basis, the issue of entitlement to service connection for a lumbar spine disability must be reconsidered.

The decision below reopens the issue of entitlement to service connection for a right knee disability.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The November 1976 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disability; within the one-year appeal period, the Veteran did not perfect an appeal or otherwise submit documentation constituting new and material evidence with respect to the denied claim.  

2.  Evidence received since the November 1976 rating decision raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right knee disability.  


CONCLUSION OF LAW

Evidence received since the November 1976 RO decision that denied service connection for a right knee disability is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2000, VA's duty to notify claimants of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence were enhanced.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with its duties to notify and to assist in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Historically, the November 1976 rating decision denied the Veteran's claim for entitlement to service connection for a right knee disability on the basis that the evidence did not establish evidence of a currently diagnosed disability.  Within the one-year appeal period, the Veteran did not submit a notice of disagreement, or documentation constituting new and material evidence with respect to the denied claim.  Thus, the rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  At the time of the last final denial in November 1976, the evidence included the Veteran's service treatment records, his lay statements, and VA examination reports.
 
Evidence of record since the last final denial includes a November 1974 memorandum from the Commanding Officer of the USS John S. McCain (DDG 36); a March 1981 memorandum from a school nurse; March 1982 correspondence from Dr. Rios; October 1998 private treatment records from Fort Duncan Medical Center; August 1999 and July 2006 private treatment records from Dr. Zamora; January 2008 lay statements from the Veteran; a February 2008 report of a January 2008 private examination for headaches; a November 2008 examination report concerning the Veteran's anxiety; multiple 2010 private and VA treatment records concerning the Veteran's low back disability; the Veteran's June 2011 Board hearing transcript; June 2011 private treatment records from Dr. Ritchie; and the February 2013 VA General Medical examination report.

The clinical records dated after November 1976 are new because they were not previously in evidence, and they are material because they reflect that the Veteran has a disability due to his self-reported history of an in-service injury.  Similarly, the Veteran's testimony is also both new and material, and its credibility to be presumed.  Justus, 3 Vet. App. at 513.  

The Court has held that the phrase raises a reasonable possibility of substantiating the claim must be viewed as enabling reopening of a previously denied claim rather than precluding it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran's claim for service connection for a right knee disability was denied in the November 1976 rating decision because the evidence did not reflect a currently diagnosed disability.  The newly received evidence reflects such a diagnosed disability.  Thus, the newly received clinical records raise the reasonable possibility of his substantiating the claim; on this basis, his claim for service connection for a right knee disability is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability, and the claim is reopened.


REMAND

Review of the record reveals that additional development is required.  Specifically, the record suggests that outstanding treatment records dated in October 1998 from Fort Duncan Medical Center, and from 1972 from the Maverick County Hospital in Eagle Pass, Texas, exist but are not associated with the claims file.  On remand, these should be obtained.  Further, the claims file reflects that the Veteran is unemployed, but does not reflect whether or not he is currently in receipt of Social Security Administration (SSA) benefits.  On remand, VA should attempt to ascertain whether the Veteran has applied for and/or been granted SSA benefits, and if so, obtain copies of the SSA records. 

The Board also finds that VA examinations and opinions with respect to the issues being remanded should be obtained, especially in the cases of the Veteran's claims with respect to the waist and leg, as the Board finds the Veteran's complaints with respect to those conditions credible to establish the existence of symptoms, but not to determine whether a disability aside from chronic pain exists.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
 
Accordingly, the above-noted issues are REMANDED for the following actions:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for treatment from a motorcycle incident in 1998, to include emergency room treatment, and radiology reports of the cervical spine, from Fort Duncan Medical Center, Eagle Pass, Texas for October 1998, and treatment for his spine at the Maverick County Hospital in Eagle Pass, Texas between January 1971 and December 1972.  After obtaining a completed VA Form 21-4142, attempt to obtain any pertinent medical records, not already associated with the claims file.

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make any decision. 

3.  Schedule the Veteran for VA examinations to determine the etiology of his claimed lumbar spine, right knee, right foot, left shoulder, cervical spine, right leg, and/or waist disability.  The examiner should review the record and complete a physical examination of the Veteran, to include radiology or other testing as appropriate.  Then, the examiner should state, with respect to each disability diagnosed, whether it is as likely as not (50 percent or greater) that the disability in question is related to the Veteran's active military service.  

With regard to a low back disability, the examiner should specifically consider the January 1973 report of medical history and examination, the December 1974 service treatment record; the February 1975 service treatment record; the March 1975 service treatment record; the April 1975 service treatment records; the June 1976 radiology report; the June 1976 special orthopedic examination report; and the 2010 records noting that the Veteran's chronic back pain was likely due to degenerative disc disease/osteoarthritis.  With regard to the cervical spine disability, the examiner should specifically consider the December 1974 service treatment records; the March 1975 service treatment record ; the March 1982 correspondence by Dr. Rios; the October 1998 Fort Duncan Medical record; the August 1999 Fort Duncan Medical Center record of a history of cervical sprain; and the June 2011 private treatment record.

With regard to the right knee, the examiner should specifically consider the August 1973 service treatment records concerning right knee weakness; the 1976 VA special orthopedic examination report; and the June 2011 private treatment record in which a right knee meniscus injury is noted.  With regard to the right foot plantar spur, the examiner should specifically consider the August 1973 service treatment record and the June 2011 private treatment record.

With regard to a right leg muscle disability, the examiner should specifically consider the August 1973 service treatment record; the June 1976 radiology report; and the June 1976 Special Orthopedic examination report.  With regard to the left shoulder, the examiner should specifically consider March 1975 service treatment records; the June 1976 radiology report; the June 1976 Special Orthopedic examination report; and the June 2011 private treatment record.  

Any opinion stated should include a complete rationale and should reference any relevant claims file documents.  Pain alone (absent underlying diagnosed pathology) does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

4.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. MACIEROWSKI KIRBY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


